Cooley, J.
I concur in the opinion of my brother Christiancy. I am unable to discover any other purpose in some of the provisions of the act of 1863, but to give to a party, where he has been compelled, in order to run his own logs, to run those also belonging to other parties, who have made no provision for that purpose, a personal action for the recovery of the proper compensation. It is true he might *369have had an action at the common law to recover damages for the injury caused by the destruction of his rights; but an action on the case for this purpose was a very inadequate, as well as very uncertain remedy. The damages recoverable were not liquidated or definite, and no such remedy aided the party at all in running his logs. The power to send the logs forward was the most valuable part of the remedy given; but the right to maintain an'action for damages which are certain or capable of being rendered so, is a much more valuable one than a right of suit, where the damages are uncertain and almost wholly at large. I have no doubt the purpose here was to give the more valuable and simple remedy.